968 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry L. REYNOLDS, Jr., Plaintiff-Appellee,v.INTERNATIONAL AMATEUR ATHLETIC FEDERATION;  Steve Lewis;Danny Everett;  Antonio Pettigrew, Defendants,The Athletics Congress, Defendant-Appellant.
No. 92-3596.
United States Court of Appeals, Sixth Circuit.
June 19, 1992.
ORDER

1
The Athletics Congress (TAC) appeals the preliminary injunction entered by the district court in this diversity contract and tort action.   That injunction enjoins the defendants from prohibiting the plaintiff's participation in all international and national amateur track and field competitions, including the United States Olympic Trials and 1992 Summer Olympic Games, as the result of a urine drug test taken from the plaintiff at the 1990 Herculis '90 International Track and Field Meet in Monte Carlo, Monaco.   The injunction also enjoins the defendants from suspending or contaminating or threatening to suspend or contaminate the plaintiff or other athletes who compete in such meets pursuant to the injunction or a prior restraining order to the same effect.


2
TAC now moves for an emergency stay of the preliminary injunction pending its present appeal to this court.   The plaintiff opposes the motion.   The United States Olympic Trials are scheduled to begin in the plaintiff's event on Saturday, June 20, 1992.   Because of the exigent nature of this motion, it has been referred to a single judge of the court pursuant to Rules 8(a) and 27(c), Fed.R.App.P.


3
The factors regulating whether a stay pending appeal should issue are:  1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits;  2) whether the applicant will be irreparably injured absent a stay;  3) whether issuance of the stay will substantially injure the other interested parties;  and 4) where the public interest lies.   Hilton v. Braunskill, 481 U.S. 770, 776 (1987);   Michigan Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir.1991).   Upon review and consideration of the motion and the papers filed in support of and opposition thereto, the court concludes TAC has met the above criteria for a stay of the preliminary injunction pending appeal.


4
It therefore is ORDERED that the motion for a stay is granted.